Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with David Baker on 8/31/22.

The application has been amended as follows:
Independent claims 30 and 38 and dependent claim 49 are amended so that the claims appear as follows:
30. (Currently amended) A method for controlling an operational parameter of a smart apparatus, the method comprising: 
receiving, by a user processing device, user-defined criteria for changing the operational parameter based on a financial parameter associated with a bank account administered by a financial institution; 
obtaining, by the user processing device from a financial institution server of the financial institution, a value for the financial parameter; 
determining, by the user processing device using the financial parameter, that the user- defined criteria have been met; and responsive to the determination that the user-defined criteria have been met, transmitting, by the user processing device to the smart apparatus, a first instruction to change the operational parameter, 
wherein the user-defined criteria include at least one of the set consisting of a first specification that a date associated with the financial parameter falls within a predetermined date range and a second specification that a date associated with the financial parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the bank account.

38. (Currently amended) A system for controlling operation of smart apparatus, the system comprising: 
a smart apparatus having an apparatus control system, an apparatus communication system in communication with the apparatus control system, and a controllable operational parameter; 
a user processing device comprising a user device data processor, 
a network communication interface in data communication with the data processor and configured for communication over a network, 3Application No.: 17/088,974 Attorney Docket No.: 067519.00002707 
an apparatus communication interface configured for selective communication with the apparatus communication system of the smart apparatus, 
a user interface comprising a data entry mechanism and a visual display, and 
a memory accessible by the data processor and having stored therein 
a financial monitoring application configured to receive, from a financial institution server via the network communication interface, a financial account parameter associated with a bank account, determine whether the received financial account parameter is outside a user-defined acceptability range, 
an apparatus control application configured to responsive to a determination by the financial monitoring application that the financial account parameter is outside the user-defined acceptability range, transmit to die apparatus control system a user-specified instruction with respect to the controllable operational parameter of the smart apparatus, wherein the user-defined criteria include at least one of the set consisting of a first specification that a date associated with the financial account parameter falls within a predetermined date range and a second specification that a date associated with the financial account parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the bank account.

49. (Currently amended) A mobile control device according to claim 48

REASONS FOR ALLOWANCE
	Claims 30-35, 38-42 and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 30-35
Regarding claim 30, the prior art of record, the prior art of record, Cohen et al. (US 20160337221) discloses a method performed by identifying a resource allocation associated with the device hub, the resource allocation defining an expected resource usage associated with a connected device and a non-connected device. Resource usage information associated with the connected device is monitored, where usage information associated with the non-connected device is calculated based on a difference between a total resource usage identified by the device hub and the resource usage information associated with the connected device. The resource usage information is compared to the resource allocation, and in response to the comparison and a determination that the non-connected device exceeded the resource allocation associated with the non-connected device, an adjustment in operation for the connected device associated with the device hub is calculated. An instruction is transmitted to the connected device to perform the calculated adjustment (Cohen, see Fig. 1, [0021]-[0027] and [0042]), Vaswani et al. (US 20100228601) discloses Information relating to electrical energy usage for a given account is associated with a time segment that corresponds to a period when the electrical energy was received from an electrical energy distribution system. Electrical energy generation carbon impact information is retrieved for the corresponding time segment specifying when the electrical energy was received from an electrical energy distribution system. A carbon credit is calculated according to the retrieved electrical energy generation carbon impact information, and the retrieved electrical energy usage information associated with the time segment. The calculated carbon credit is then used to update a display of carbon credit information such as account balance, currently applicable "cost" for carbon credit usage. Notifications can be provided to the consumer if any of this information crosses a threshold value. In addition, or alternatively, the carbon credit related information can be used to automatically control the operation of devices that consume electrical energy (Vaswani, see Fig. 5A and [0098]-[0103]).
However, regarding claim 30, the combination of prior arts does not describe:
receiving, by a user processing device, user-defined criteria for changing the operational parameter based on a financial parameter associated with a bank account administered by a financial institution; obtaining, by the user processing device from a financial institution server of the financial institution, a value for the financial parameter; determining, by the user processing device using the financial parameter, that the user- defined criteria have been met; and responsive to the determination that the user-defined criteria have been met, transmitting, by the user processing device to the smart apparatus, a first instruction to change the operational parameter, wherein the user-defined criteria include at least one of the set consisting of a first specification that a date associated with the financial parameter falls within a predetermined date range and a second specification that a date associated with the financial parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the bank account

Claims 38-42 and 44-47
Regarding claim 38, the prior art of record, the prior art of record, Cohen et al. (US 20160337221) discloses a system for performing a method by identifying a resource allocation associated with the device hub, the resource allocation defining an expected resource usage associated with a connected device and a non-connected device. Resource usage information associated with the connected device is monitored, where usage information associated with the non-connected device is calculated based on a difference between a total resource usage identified by the device hub and the resource usage information associated with the connected device. The resource usage information is compared to the resource allocation, and in response to the comparison and a determination that the non-connected device exceeded the resource allocation associated with the non-connected device, an adjustment in operation for the connected device associated with the device hub is calculated. An instruction is transmitted to the connected device to perform the calculated adjustment (Cohen, see Fig. 1, [0021]-[0027] and [0042]), Vaswani et al. (US 20100228601) discloses Information relating to electrical energy usage for a given account is associated with a time segment that corresponds to a period when the electrical energy was received from an electrical energy distribution system. Electrical energy generation carbon impact information is retrieved for the corresponding time segment specifying when the electrical energy was received from an electrical energy distribution system. A carbon credit is calculated according to the retrieved electrical energy generation carbon impact information, and the retrieved electrical energy usage information associated with the time segment. The calculated carbon credit is then used to update a display of carbon credit information such as account balance, currently applicable "cost" for carbon credit usage. Notifications can be provided to the consumer if any of this information crosses a threshold value. In addition, or alternatively, the carbon credit related information can be used to automatically control the operation of devices that consume electrical energy (Vaswani, see Fig. 5A and [0098]-[0103]).
However, regarding claim 38, the combination of prior arts does not describe:
a smart apparatus having an apparatus control system, an apparatus communication system in communication with the apparatus control system, and a controllable operational parameter; a user processing device comprising a user device data processor, a network communication interface in data communication with the data processor and configured for communication over a network,3Application No.: 17/088,974 Attorney Docket No.: 067519.00002707an apparatus communication interface configured for selective communication with the apparatus communication system of the smart apparatus, a user interface comprising a data entry mechanism and a visual display, and a memory accessible by the data processor and having stored therein, a financial monitoring application configured to receive, from a financial institution server via the network communication interface, a financial account parameter associated with a bank account, determine whether the received financial account parameter is outside a user-defined acceptability range, an apparatus control application configured to responsive to a determination by the financial monitoring application that the financial account parameter is outside the user-defined acceptability range, transmit to die apparatus control system a user-specified instruction with respect to the controllable operational parameter of the smart apparatus, wherein the user-defined criteria include at least one of the set consisting of a first specification that a date associated with the financial account parameter falls within a predetermined date range and a second specification that a date associated with the financial account parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the bank account

Claims 48-49
Regarding claim 48, the prior art of record, the prior art of record, Cohen et al. (US 20160337221) discloses a device for performing a method by identifying a resource allocation associated with the device hub, the resource allocation defining an expected resource usage associated with a connected device and a non-connected device. Resource usage information associated with the connected device is monitored, where usage information associated with the non-connected device is calculated based on a difference between a total resource usage identified by the device hub and the resource usage information associated with the connected device. The resource usage information is compared to the resource allocation, and in response to the comparison and a determination that the non-connected device exceeded the resource allocation associated with the non-connected device, an adjustment in operation for the connected device associated with the device hub is calculated. An instruction is transmitted to the connected device to perform the calculated adjustment (Cohen, see Fig. 1, [0021]-[0027] and [0042]), Vaswani et al. (US 20100228601) discloses Information relating to electrical energy usage for a given account is associated with a time segment that corresponds to a period when the electrical energy was received from an electrical energy distribution system. Electrical energy generation carbon impact information is retrieved for the corresponding time segment specifying when the electrical energy was received from an electrical energy distribution system. A carbon credit is calculated according to the retrieved electrical energy generation carbon impact information, and the retrieved electrical energy usage information associated with the time segment. The calculated carbon credit is then used to update a display of carbon credit information such as account balance, currently applicable "cost" for carbon credit usage. Notifications can be provided to the consumer if any of this information crosses a threshold value. In addition, or alternatively, the carbon credit related information can be used to automatically control the operation of devices that consume electrical energy (Vaswani, see Fig. 5A and [0098]-[0103]).
However, regarding claim 48, the combination of prior arts does not describe:
a data processor; a network communication interface in communication with the data processor and configured for selective communication with a financial institution server via a network; a user interface comprising a data entry mechanism and a visual display; an apparatus communication interface configured for selective communication with the smart apparatus; and a memory accessible by the data processor and having stored therein an apparatus control application configured to receive and store user-defined criteria for changing the operational parameter based on a financial parameter associated with a bank account, receive, from the financial institution via the network and the network communication interface, a value for the financial parameter, determine whether the user-defined criteria have been met, and responsive to a determination that the user-defined criteria have been met, transmit to the smart apparatus, an instruction to change the operational parameter, wherein the user-defined criteria include at least one of the set consisting of a first specification that a date associated with the financial parameter falls within a predetermined date range 6Application No.: 17/088,974Attorney Docket No.: 067519.00002707and a second specification that a date associated with the financial parameter does not fall within a predetermined date range prior to a date of an upcoming deposit into the bank account
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117